DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 11/09/2020 have been entered.
	The claim objection of claim 18 is withdrawn in light of the amendments.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, and those depending therefrom including claims 2-13, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, applicant now claims “so that each scanning head can simultaneously seam” in paragraph 7 of the claim, where “scanning head” lacks antecedent basis.  For the purpose of examination, this will be considered “seaming head.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US-2015/0005923) in view of Kulwicki (US-3,570,186) and Shaffir (US-5,005,318).
	Regarding claim 1 (Currently Amended), Gu (US-2015/0005923) discloses a station comprising:
a first platform (movable device 110) having an entrance (entrance of conveyor 110) and an exit (end of conveyor 110 in the direction of movement) (Fig. 15) and a first longitudinal axis coupling the entrance to the exit (Fig. 15);
a first robot arm (32) suspended above at least one of the first platform (110) (Fig. 15), the first robot arm (32) having a free end with a first seaming head (deburring tool 36) coupled thereto (Fig. 15);
a processor (robot controller 60) operatively coupled to the first robot arm (32) (Fig. 15) as well as the first seaming head (36) [Gu; paragraph 0052], the processor (robot controller 60) programmed to independently control the robot arm (32) and seaming head (36) to perform both of the following functions:
move the first robot arm (32) and associated seaming head (36) independently to seam all edges of unique workpiece located on a  platform without changing the orientation of the workpiece on a platform (“workpiece 50 includes burrs along edges of its surface 50a” and “[t]he deburring device 10 is designed to remove burrs from the workpiece 50 by moving the tool 36 along the edges of the surface 50a of the workpiece 50 with the tool 36 being pressed against the workpiece 50”) [Gu; paragraph 0050] (wherein the visual sensor 40 detects the edges to determine position of the deburring tool) [Gu; paragraph 0052]; and;

Gu fails to disclose a second robot arm suspended above at least one of the first and second platform, the second robot arm having a free end with a second seaming head coupled thereto, the processor operatively coupled to the second robot arm and second seaming head, and the processor programmed to independently control the second robot arm and associated seaming head simultaneously with the first robot arm, wherein moving the first robot arm and associated seaming head in conjunction with the second robot arm and associated seaming head simultaneously seams edges of one workpiece located on its respective platform without changing the orientation of the workpiece on its respective platform.
Gu fails to disclose a second platform located adjacent to the first platform, the second platform having an entrance and an exit and a second longitudinal axis coupling the entrance to the exit wherein the second longitudinal axis is parallel to the first longitudinal axis;
As to a second platform, Kulwicki teaches two work platforms (two series of shafts 17 and roller 18 as seen in Figure 1, separated by stringers 16) (Fig. 1).  Since Kulwicki teaches a wide bed width is “economically advantageous so that large plate glass panels, e.g. sliding partitions and the like, may be handled” while also allowing for narrower glass widths [Kulwicki; col. 2, lines 45-52], it therefore would have been obvious to one of ordinary skill in the art to combine a second platform with the first platform of Gu, having an exit and entrance equivalent to the first platform 
As to simultaneous movement of a first and second robot arm, Shaffir (US-5,005,318) teaches a first and second robot having a respective first and second seaming head coupled thereto (electronically controlled grinding heads 111, 112), each seaming head independently seams opposite edges of a distinct lite (110) located on a platform (table 110) (Figs. 10 and 11).  Since Shaffir teaches that duplication of a robotic machining tool on an opposite side of a workpiece will reduce time, it therefore would have been obvious to one of ordinary skill in the art to combine a second robot arm with Gu, identical to the first robot arm of Gu, both of which move without changing orientation of the workpiece on its platform, in order to reduce worktime as taught by Shaffir (“[t]he provision of two grinding heads 111, 112 (FIG. 11) on opposite sides of the glass blank enables a grinding operation to be performed simultaneously on each of the two opposite edges of the glass blank, thereby substantially decreasing the overall time required for grinding the complete outer edge of the blank”) [Shaffir; col. 7, lines 26-32].  
	As for the device of Gu being a seaming station for seaming edges of a lite, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  
Additionally, seaming refers to the shaping of glass sheets into a final shape [Application publication; paragraph 0003], and since Gu’s shapes by abrading then it therefore is considered a seaming station.  As to the workpiece being a lite, it has been held that a claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  Therefore, since the lite is an article worked upon by the structure of the seaming station, then “for seaming edges of a lite” is not considered to impart structure into the claimed seaming station.  
Regarding claim 5 (Previously Presented), Gu in view of Kulwicki and Shaffir teach a seaming station according to claim 1 further comprising a conveyor system (110 of Gu) located at the first and second platforms (the conveyor platforms of Kulwicki) for transporting a lite from the entrance end of the first and second platform to the exit end of the first and second platform (platform 110 of Gu for transferring a workpiece from entrance to exit of the platform 110 includes a conveyor belt) (Fig. 15 of Gu) [Gu; paragraph 0087].

Claims 2, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US-2015/0005923) in view of Kulwicki (US-3,570,186) and Shaffir (US-5,005,318) and further in view of Wiedenhofer (US-4,559,001).
	Regarding claim 2 (Original), Gu as modified discloses the seaming station according to claim 1 but fails to disclose a lifting device associated with each platform that can be operated independently of one another or in conjunction with one another depending on the dimension and position of the lite being processed at the station wherein the lifting device lifts a lite or a portion of a lite above the respective platform when the lifting device is activated.
	However, Wiedenhofer (US-4,559,001) teaches a lifting device (suction grippers 8, 12) [Wiedenhofer; col. 4, lines 3-8] associated with a platform (conveyor 3) that can be operated independently of one another or in conjunction with one another depending on the dimension (spaced along the dimensions of the workpiece) (Fig. 2) and position (when positioned in station 4) of the lite (glass panel workpiece 1) being processed at a station (“posts 10 of the station 4 support suction grippers 8 that are normally actuated once a workpiece 1 has been moved by the conveyor 2 into the station 4 and lifted somewhat”) [Wiedenhofer; col. 4, lines 20-24].  Since Wiedenhofer teaches that lifting devices are an improvement conveyors combined with edge processing of a workpiece, it therefore would have been obvious to one of ordinary skill in the art to combine lifting devices such as those taught by Wiedenhofer with the conveying station of Gu 
	Regarding claim 3 (Previously Presented), Gu in view of Wiedenhofer teaches a seaming station according to claim 2 and further teaches wherein the first platform (of Gu) is divided into a plurality of additional platforms (Applicant does not make clear that the division is structural and therefore may be an imaginary boundary that divides the sections into, for example, quadrants as described by the applicant [Application publication; paragraph 0026].) and each additional platform (quadrants of Gu) has its own lifting device (suction grippers 12 of Wiedenhofer arranged throughout the platform) (Fig. 2 of Wiedenhofer) that can be independently operated (wherein independent operation includes operation of multiple lifting devices operating simultaneously, wherein Wiedenhofer’s suction grippers 12 are separated thus requiring independent operational lines to operate) (Fig. 2).
	Regarding claim 4 (Previously Presented), Gu in view of Wiedenhofer teaches a seaming station according to claim 3 and further teaches wherein each lifting device (suction grippers 8 and 12) comprises a matrix of suction cups (suction grippers 8 and 12) arranged sequentially parallel to the longitudinal axes of the additional platforms (platform of conveyor 3 of Weidenhofer) (Fig. 2) wherein the matrix is located underneath the additional platforms (conveyor 3 of Weidenhofer) when the lifting device is not activated and wherein the lifting devices raise the matrix of suction cups (suction grippers) above the additional platform when the lifting device (suction grippers) is activated (“posts 10 of the station 4 support suction grippers 8 that are normally actuated once a workpiece 1 has been moved by the conveyor 2 into the station 4 and lifted somewhat”) [Wiedenhofer; col. 4, lines 20-35].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US-2015/0005923) in view of Kulwicki (US-3,570,186) and Shaffir (US-5,005,318) and further in view of Takatsuji (US-2005/0032460).
Regarding claim 6 (Original), Gu as modified discloses a seaming station according to claim 1 but fails to disclose where in each of the first and second robot arms has six axis of rotation.
	However, Takatsuji (US-2005/0032460) teaches a first robot arm (14) having six axis of rotation [Takatsuji; paragraph 0040].  Since a six-axis robot arm is well known in the use of robotic arms, it therefore would have been obvious to one of ordinary skill in the art to have used a six-axis robot arm for the robot arm(s) of Gu in order to provide a greater degree of articulation and more precise positioning of the tool as is a known advantage of six-axis robotic arms [Takatsuji; paragraph 0040].  

Claims 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US-2015/0005923) in view of Kulwicki (US-3,570,186) and Shaffir (US-5,005,318) and further in view of Sondag (US-8,449,348).
	Regarding claim 7 (Original), Gu as modified discloses a seaming station according to claim 1 but fails to disclose wherein each of the first and second seaming heads includes a vacuum port coupled to a vacuum system for aspirating debris from the seaming head when the seaming head is operating.
	However, Sondag teaches a seaming head (edge deletion unit 7) including a vacuum port (where tube 11 connects to edge deletion unit 7) (Fig. 2) coupled to a vacuum system (tube 11) for aspirating debris from the seaming head (7) when the seaming head is operating (“aspiration tube 11 (along with the nozzle) is increased, e.g., so as to accommodate (e.g., capture and transport) the increased amount of debris produced when the temporary protective coating is ground off along with the coating on the coated article”) [Sondag; paragraph 0026].  Since Sondag is pertinent to abrasively polishing glass sheets [Sondag; paragraph 0002], it therefore would have been obvious to one of ordinary skill in the art to have combined a vacuum port and vacuum 
Regarding claim 9 (Original), Gu as modified discloses a seaming station according to claim 1 but fails to disclose a gantry straddling the first and second platforms from which the first and second robot arms are suspended.
	However, Sondag (US-20100178850) teaches a gantry (support or guide beam 3) straddling a platform (table 1) from which a seaming head (edge deletion unit 7) is suspended (Fig. 2).  Since gantry cranes are known alternatives to floor mounted jibs such as a floor mounted robot arm, it therefore would have been obvious to one of ordinary skill in the art to have used a gantry as taught by Sondag to attach the robotic arm of Gu in order to reduce the amount of floor space needed for the robotic arm as well as reduce the size of the arm needed for reaching across the width of the platform as is known in the art of lifting cranes [Sondag; paragraph 0023].  
	Regarding claim 10 (Original), Gu as modified discloses a seaming station according to claim 9 and further teaches comprising an enclosure (shield 17 of Sondag) for enclosing a perimeter of the seaming station (a perimeter of the grinding wheel 15 of Sondag) (Fig. 2 of Sondag). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US-2015/0005923) in view of Kulwicki (US-3,570,186) and Shaffir (US-5,005,318) and further in view of Lynch (US-3,279,664).
	Regarding claim 8 (Original), Gu as modified discloses a seaming station according to claim 1 but fails to dislclose a transport mechanism for transporting a seamed lite to the station and transporting a seamed lite from the station.
	However, Lynch (US-3,279,664) teaches a transport mechanism (“SUPPLY TURNTABLE” and “UNSTACKER”) (Fig. 1) for transporting a seemed lite to a processing station (“CUTTING”) and transporting a seamed lite from the station (“TRANSFER” AND “STACKER” .  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US-2015/0005923) in view of Kulwicki (US-3,570,186) and Shaffir (US-5,005,318)further in view of Myers (US-4,658,550).
	Regarding claim 11 (Previously Presented), Gu as modified discloses a seaming station according to claim 1 wherein the processor (robot controller 60) receives information from a scanner (visual sensor 40) concerning the dimensions and position of each lite that will be input to the seaming station (“visual sensor 40 is configured to detect an actual position of the burr portion 54 of the workpiece 50 by processing an obtained image of the workpiece 50 subject to the deburring”) [Gu; paragraph 0053] and outputs data to the robot arm (32) that guides the robot arm and associated seaming head around a lite during a seaming process (“burr portion shape data stored therein are read out by a deburring posture specifying part 66, a robot program creating part 68 and a deburring posture calculating part 80, respectively, in order to carry out an intended process”) [Gu; paragraph 0056], but fails to disclose the scanner is upstream of the station.  
	However, Myers (US-4,658,550) teaches a scanner (line scan camera 13) located upstream of a station (each camera 13 ultimately controls the positioning and operation of upper seaming heads 16 and lower seaming heads 18 which are positioned downstream from each camera 13”) [Myers; col. 3, lines 52-61] concerning the dimensions and position (“cameras 13A, B, C and D continuously determine the position of the edge profiles A, B, C, D of glass G with .  

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US-2015/0005923) in view of Shaffir (US-5,005,318) and further in view of Deichsel (DE4419963C1).
	Regarding claims 12 (Original) and 13 (Original), Gu as modified discloses a seaming station according to claim 1 but fails to disclose wherein each seaming head comprises: 
	a first pair of pulleys rotatably mounted on a support frame and driven by a motor;
	a second pair of pulleys rotatably mounted to the support frame and driven by the motor;
	a first belt engaged to and driven by the first pair of pulleys;
	a second belt engaged to and driven by a second pair of pulleys; and
	an aperture for exposing a portion of the first and second belts,
	wherein the first and second belts contact opposite edges of the lite to seam the edges; and 
wherein the first and second belts (20, 22) are made of abrasive material and abrade the opposite edges of the lite.
However, Deichsel (DE4419963C1) teaches: 
a first pair of pulleys (24, 26) mounted on a support frame (16) and driven by a motor (28); 
a second pair of pulleys (upper roller 66, and lower roller (not shown), functionally similar to roller 26 of other belt) (Fig. 1);

a second belt (22) engaged to and drive by a second pair of pulleys (upper pulley 66 and lower pulley (not shown)) (Fig. 1); and
an aperture (the aperture containing openings in housings 16 and 18 for engaging the workpiece (Figs. 1 and 2),
wherein the first and second belts (20, 22) contact opposite edges of a lite (94) to seam the edges [Deichsel Translation; page 2, second paragraph 5];
wherein the first and second belts (20, 22) are made of abrasive material and abrade the opposite edges of the lite (“abrasive belts”) [Deischel Translation; page 6, .  Since Gu teaches an arm positioning system for abrading the edges of a glass worksheet on a conveyor, and since Deischel teaches a device for treating the edge of a glass sheet by polishing, it therefore would have been obvious to one of ordinary skill in the art to modify a grinding arm such as taught by Gu with the sanding unit of Deischel, attached to the arm of Gu by the carriage 10 of Deschel, in order to chamfer the edge of a glass sheet to prevent fractures or cracks on the glass edge [Deichsel Translation; page 2, second paragraph] while using the accurate and automatic abrasive positioning device of Gu [Gu; paragraphs 0011 and 0012].  

Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US-2015/0005923) in view of Shaffir (US-5,005,318) and Kulwicki (US-3,570,186).
Regarding claim 14 (Previously Presented), Gu (US-2015/0005923) discloses a station comprising:
a platform (movable device 110) having an entrance (entrance of conveyor 110) and an exit (end of conveyor 110 in the direction of movement) (Fig. 15) and a first longitudinal axis coupling the entrance to the exit (Fig. 15);

a processor (robot controller 60) operatively coupled to the first robot arm (32) (Fig. 15) as well as the first seaming head (36) [Gu; paragraph 0052], the processor (robot controller 60) programmed to independently control the robot arm (32) and seaming head (36) to perform both of the following functions:
move the first robot arm (32) and associated seaming head (36) independently to seam all edges of different workpieces located at different positions on the platform without changing the orientation of the workpiece on the platform (“workpiece 50 includes burrs along edges of its surface 50a” and “[t]he deburring device 10 is designed to remove burrs from the workpiece 50 by moving the tool 36 along the edges of the surface 50a of the workpiece 50 with the tool 36 being pressed against the workpiece 50”) [Gu; paragraph 0050] (wherein the visual sensor 40 detects the edges to determine position of the deburring tool) [Gu; paragraph 0052]; and;
wherein the function performed is determined by the dimension of the workpiece located at the platform wherein the processor receives information from an optical system concerning the dimensions of the workpiece to be processed and selects the function dependent on the received information.
Gu fails to disclose a second robot arm suspended above the platform, the second robot arm having a free end with a second seaming head coupled thereto, the processor operatively coupled to the second robot arm and second seaming head, and the processor programmed to independently control the second robot arm and associated seaming head simultaneously with the first robot arm, wherein moving the first robot arm and associated seaming head in conjunction with the second robot arm and associated seaming head simultaneously seams edges of one workpiece located on the platform without changing the orientation of the workpiece on the platform.
As to a second platform, Kulwicki (US-3,570,186) teaches two work platforms separated by stringers 16 (Fig. 1).  Since Kulwicki teaches a wide bed width is “economically advantageous so that large plate glass panels, e.g. sliding partitions and the like, may be handled” while also allowing for narrower glass widths [Kulwicki; col. 2, lines 45-52], it therefore would have been obvious to one of ordinary skill in the art to combine a second platform with the first platform of Gu, having an exit and entrance equivalent to the first platform and running parallel and adjacent therewith, in order to handle larger workpieces as well as smaller ones as taught by Kulwicki [Kulwicki; col. 2, lines 45-52].  
As to simultaneous movement of a first and second robot arm, Shaffir (US-5,005,318) teaches a first and second robot having a respective first and second seaming head coupled thereto (electronically controlled grinding heads 111, 112), each seaming head independently seams opposite edges of a distinct lite (110) located on a platform (table 110) (Figs. 10 and 11).  Since Shaffir teaches that duplication of a robotic machining tool on an opposite side of a workpiece will reduce time, it therefore would have been obvious to one of ordinary skill in the art to combine a second robot arm with Gu identical to the first robot arm of Gu, both of which would move relative to the workpiece without changing orientation of the workpiece on its platform, in order to reduce worktime as taught by Shaffir [Shaffir; col. 7, lines 26-32].  
	As for the device of Gu being a seaming station for seaming edges of a lite, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).  Seaming refers to the shaping of glass sheets into a final shape [Application publication; paragraph 0003], and since Gu’s shapes by abrading then it therefore is considered a seaming station.  As to the workpiece being a lite, it has been held that a claim is only limited by positively recited elements. Thus, “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also 
	Regarding claim 18 (Currently Amended), Gu (US-2015/0005923) discloses a method for seaming edges of at least one workpiece comprising:
delivering a workpiece (50) to a seaming station (station shown in Figure 15) having a first robot arm (32) suspended above a platform (110) (Fig. 15), the first robot arm (32) having a first seaming head (36) coupled thereto (Fig. 15); 
transmitting receiving positional (“actual position of the workpiece”) and dimensional information (edge lines expressed by a contrast between light and darkness) about the workpiece (50) from an optical system (visual sensor 40) [Gu; paragraph 0053];
independently controlling the robot arm (32) and seaming head (36) to perform both of the following functions:
Gu fails to disclose a second robot arm suspended above the platform, the second robot arm having a second seaming head coupled thereto; each seaming head (36) independently seam all edges of a distinct lite (50) located on at least one of the platforms; and each seaming head, in conjunction with one another, simultaneously seam edges of a single lite located on the platform without changing the orientation of the workpiece on its platform.
However, Shaffir (US-5,005,318) teaches a first and second robot having a respective first and second seaming head coupled thereto (electronically controlled grinding heads 111, 112), each seaming head independently seams opposite edges of a distinct lite (110) located on a platform (table 110) (Figs. 10 and 11).  Since Shaffir teaches that duplication of a robotic machining tool on an opposite side of a workpiece will reduce time, it therefore would have been obvious to one of ordinary skill in the art to combine a second robot arm with Gu, identical to the first robot arm of Gu, both of which move relative to the workpiece without changing the orientation 
As to using the device of Gu to seam edges, Shaffir teaches that rotating abrasive wheels such as Gu are used for seaming an edge of a glass sheet and therefore it would have been obvious to one of ordinary skill in the art to use the industrial robotic grinder of Gu for seaming of glass sheets as taught by Shaffir in order to achieve better accuracy due to the optical system [Gu; paragraph 0014] and control due to the multi-axis robotic arm than the single axis device of, for example, Shaffir [Gu; paragraph 0013]

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US-2015/0005923) in view of Shaffir (US-5,005,318) and Kulwicki (US-3,570,186), and further in view of Takatsuji (US-2005/0032460).
	Regarding claim 16 (Previously Presented), Gu as modified discloses a seaming station according to claim 14 but fails to disclose wherein each of the first and second robot arms has six axis of rotation.
	However, Takatsuji (US-2005/0032460) teaches a first robot arm (14) having six axis of rotation [Takatsuji; paragraph 0040].  Since a six-axis robot arm is well known in the use of robotic arms, it therefore would have been obvious to one of ordinary skill in the art to have used a six-axis robot arm for the robot arm(s) of Gu in order to provide a greater degree of articulation and more precise positioning of the tool as is a known advantage of six-axis robotic arms [Takatsuji; paragraph 0040].  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu (US-2015/0005923) in view of Shaffir (US-5,005,318) and Kulwicki (US-3,570,186), and further in view of Sondag (US-8,449,348).
Regarding claim 17 (Previously Presented), Gu as modified discloses a seaming station according to claim 14 but fails to disclose wherein each of the first and second seaming heads includes a vacuum port coupled to a vacuum system for aspirating debris from the seaming head when the seaming head is operating.
	However, Sondag teaches a seaming head (edge deletion unit 7) including a vacuum port (where tube 11 connects to edge deletion unit 7) (Fig. 2) coupled to a vacuum system (tube 11) for aspirating debris from the seaming head (7) when the seaming head is operating (“aspiration tube 11 (along with the nozzle) is increased, e.g., so as to accommodate (e.g., capture and transport) the increased amount of debris produced when the temporary protective coating is ground off along with the coating on the coated article”) [Sondag; paragraph 0026].  Since Sondag is pertinent to abrasively polishing glass sheets [Sondag; paragraph 0002], it therefore would have been obvious to one of ordinary skill in the art to have combined a vacuum port and vacuum system as taught by Sondag for the seaming head of Gu in order to remove the material that has been abraded from the workpiece [Sondag; paragraph 0011].  

Response to Arguments
	Applicant argues on pages 9-11 of the Remarks that examiner is using hindsight to combine the references of Gu in view of Shaffir.  Applicant states that Shaffir does not disclose a processor that is programmed to independently control two robot arms associated seaming heads to both independently simultaneously seam all edges.  
In response, Applicant discloses that “[i]n FIG. 8, two lites are present at the seaming station and each robot arm (along with its respective seaming head) is operated independently of one another to seam its own lite so that two lites are processed simultaneously assuming there is enough distance between the lites” [Application publication; paragraph 0032].  Applicant also discloses “In FIG. 9, one lite is present at the seaming station and both robot arms work on the lite simultaneously to seam different portions of the lite” [Application publication; paragraph 0032].  
Applicant shows a 6-Axis Robot arm 32 with a seaming head 36 in Figure 10, akin to the multiple-joint robot arm 30 with seaming head 36 in Figure 1 of Gu.  
Applicant shows in Figure 8 how the robot arm 32 proceeds individually/independently around a workpiece, which is akin to how Gu’s robot arm 30 and seaming head 36 moves around the workpiece (Figs. 6, 7, 8A).
What Gu does not disclose, however, is duplicating an arm, such as arm 34 of Applicant’s, to (1) perform seaming individually/independently around a separate workpiece as in Figure 8 of Applicant’s specification, or (2) jointly on a single workpiece in Figure 9 of Applicant’s specification.
As for (1) duplicating the robot arm to perform on multiple workpieces as in Figure 8 of Applicant’s, the purpose of grinding in both Applicant’s invention and Gu’s invention is manufacturing, which is making of articles on a large scale using machinery.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, robotic machinery is capable of producing a certain amount of articles in a given time and the mere duplication to increase the amount of articles produced (i.e output) in the same amount of time is not unexpected, particularly in view of Shaffir which discloses that multiple processing heads reduce the manufacturing time (“[t]he provision of two grinding heads 111, 112 (FIG. 11) on opposite sides of the glass blank enables a grinding operation to be performed simultaneously on each of the two opposite edges of the glass blank, thereby substantially decreasing the overall time required for grinding the complete outer edge of the 
As to (2) duplicating the robot arm to perform grinding simultaneously on a single workpiece, this is a more specific form of duplication that would require modification of the current structure of Gu to achieve this function and would not necessarily render obvious a simultaneous grinding since an assembly line may perform successive operations rather than simultaneous operations.  However, Shaffir shows not only shows that simultaneous grinding of the workpiece substantially decreases the overall time required for grinding the complete outer edge [Shaffir; col. 7, lines 26-32], but that this is accomplished by symmetrically grinding the workpiece on opposite sides as in Figure 11.  Shaffir teaches including a second grinding head 112 and robot (carriage 122 movable via a ball screw 124 by respective motor MG2) (Fig. 11) for positioning said grinding head 112 (Fig. 11), equivalent to the first grinding head 111 and robot (121, 123, MG1), on the opposite side of the workpiece.
Since Gu teaches wherein the robotic controller 60, used for effecting the various positions and postures of the robot arm [Gu; paragraph 0048], can modify the respective position and posture of the robot arms as necessary in view of a secondary robot arm [Gu; paragraph 0086], then the arms of Gu are considered modifiable to achieve the simulatenous grinding taught by Shaffir for “[t]he provision of two grinding heads 111, 112 (FIG. 11) on opposite sides of the glass blank [enabling] a grinding operation to be performed simultaneously on each of the two opposite edges of the glass blank, thereby substantially decreasing the overall time required for grinding the complete outer edge of the blank” [Shaffir; col. 7, lines 26-32].  
	For these reasons, the argument is not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 
/JOEL D CRANDALL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723